COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Houston Progressive Radiology Associates, PLLC, Rodolfo L.
                          Garcia and Brandon C. Stroh

Appellate case number:    01-14-00463-CV

Trial court case number: 2014-12279

Trial court:              80th District Court of Harris County

        Relators Houston Progressive Radiology Associates, PLLC, Rodolfo L. Garcia and
Brandon C. Stroh have filed a petition for writ of mandamus directed at the district court’s order
denying their plea in abatement and motion to dismiss the underlying lawsuit in favor of
arbitration. Relators have also filed a parallel interlocutory appeal of that order, Houston
Progressive Radiology Associates, PLLC, Rodolfo L. Garcia and Brandon C. Stroh v. Stephen B.
Lee, M.D., P.A. a Texas Professional Association, Dean Paul Chauvin, Jr., M.D., P.A., a Texas
Professional Association, and Michael Nguyen, M.D., 01-14-00467-CV. See TEX. CIV. PRAC. &
REM. CODE ANN. § 51.016 (West 2011); § 171.098 (West 2011).
       Relators have filed an Emergency Motion to Stay All Trial Court Proceedings Pending
Appellate Review of Order Denying Arbitration. The motion is GRANTED; we STAY all
proceedings in the trial court, including discovery, pending further order of this Court. See TEX.
R. APP. P. 52.10.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle                                       _____
                    Acting individually      Acting for the Court


Date: June 27, 2014